Opinion issued May 19, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00693-CV
                            ———————————
                       ELIZABETH MACIEL, Appellant
                                         V.
                            JOSEPH REID, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1171756


                          MEMORANDUM OPINION

      On January 27, 2022, appellant filed a document entitled “Suggestion of

Mootness,” in which she claimed that appellee had released appellant from any

liability for attorney’s fees and costs and thus, the appeal “appears to be moot.” No

response was filed.
        On March 10, 2022, this Court issued a notice of intention to dismiss the

appeal as moot, based on appellant’s notice, and stated that unless a response was

filed within ten days opposing dismissal, the Court would dismiss the appeal. No

response was filed.

        Accordingly, the appeal is dismissed. Any pending motions are dismissed as

moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                         2